WILLIAMS, Judge.
The plaintiff brings this suit to recover the sum of $54,032.94, income and excess-profits taxes, with interest thereon, which, the plaintiff alleges, is an overpayment of its taxes for the fiscal year ended June 30, 1918.
Three issues are involved: (1) The cost of the plaintiff’s plant as of June 30, 1917, for depredation purposes, with the amount of accrued depreciation for the period from June 30, 1910, to June 30, 1917; (2) the .amount plaintiff is entitled to deduct as depreciation as a reasonable allowance for exhaustion, wear, and tear of its property for the fiscal year ended June 30, 1918; (3) whether or not the plaintiff is entitled to deduct from income interest paid within the fiscal year 1918 which had accrued in prior years.
The issues involved are identical with those presented in the case of Cumberland Glass Manufacturing Company v. United States (Ct. Cl.) 44 F.(2d) 455, decided today.
In the opinion in that case these issues are fully discussed and determined. A restatement of the views therein expressed is not deemed necessary in this case.
The plaintiff is entitled to have its tax liability for the year computed on the basis -of cost of its plant assets, and accrued deprecation, as of the date of June 30, 1917, as .-shown on its books of account and as the same has been determined by the eourt in Finding No. 7.
It is entitled to a deduction for depreciation as a reasonable allowance for exhaustion, wear, and tear fo-r the. fiscal year 1918 the sum of $153,845.87.
It is entitled to a deduction for interest paid during the year the sum of $24,140.97. It is not entitled to a deduction of interest paid within the year which had accrued in prior years.
The plaintiff is entitled to recover the sum in which the total tax paid for the year exceeds its tax liability computed in accordance with this opinion.
Entry of judgment will be withhold pending the filing herein, by the parties, of a stipulation as to plaintiff’s tax liability for the year, computed as aforesaid.